Citation Nr: 0709593	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals, peritoneal abscess of the right 
abdomen.  

2.  Entitlement to service connection for dysthymic disorder 
(claimed as depression), claimed as secondary to the service-
connected postoperative residuals, peritoneal abscess of the 
right abdomen.  

3.  Entitlement to service connection for membranous 
glomerulonephritis, claimed as secondary to the service-
connected postoperative residuals, peritoneal abscess of the 
right abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1954 to 
May 1961.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2007.  

In March 2006 the undersigned VLJ granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The postoperative residuals of peritoneal abscess of the 
right abdomen, as shown by objective medical evidence, 
consist of a non-tender and non-disfiguring scar that causes 
no limitation of motion or function.  

3.  Medical evidence does not show that the veteran's current 
depressive symptoms, diagnosed as dysthymic disorder, are due 
to his service-connected postoperative residuals of 
peritoneal abscess of the right abdomen.  

4.  Medical evidence does not show that the veteran's current 
membranous glomerulonephritis is due to postoperative 
residuals of peritoneal abscess of the right abdomen.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected postoperative residuals of 
peritoneal abscess of the right abdomen are not met.   
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.118 including Diagnostic 
Code 7805 (2006).  

2.  The veteran does not have a disability manifested by 
dysthymic disorder or depression due to disease or injury 
that was incurred in or aggravated by active service or 
proximately due to or the result of his service-connected 
postoperative residuals of peritoneal abscess of the right 
abdomen.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).  

3.  The veteran does not have a disability manifested by 
membranous glomerulonephritis due to disease or injury that 
was incurred in or aggravated by active service or 
proximately due to or the result of his service-connected 
postoperative residuals of peritoneal abscess of the right 
abdomen.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In January 2005, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that the establish 
entitlement to a higher rating for a service-connected 
disability, the evidence must show that the disability has 
gotten worse; the letter also advised the veteran that to 
establish entitlement to secondary service connection the 
evidence must show the claimed physical or mental condition 
and a relationship between the claimed condition and a 
service-connected disability.  The RO also sent a follow-up 
letter in August 2005; the veteran was afforded an 
opportunity to respond before the issuance of the rating 
decision in October 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 and August 2005 letters cited above informed 
the veteran that VA is responsible for getting relevant 
records held by any Federal agency (including military 
records, VA treatment records, and Social Security 
Administration records) and that VA would make reasonable 
efforts to obtain relevant records from non-Federal agencies 
and entities if authorized by the veteran to do so.  

The August 2005 letter also specifically stated, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal. 

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  In March 2006, the RO advised the veteran 
that the file was being forwarded to the Board for appellate 
review, but that he could still submit any additional 
evidence directly to the Board.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO sent the veteran a letter in March 2006 that advised 
the veteran of the fourth and fifth Dingess elements (degree 
of disability, and effective date pertaining to the 
disability).  Further, the Board's action below denies 
service connection for the claimed major depression and 
claimed kidney disorder, so no disability rating or effective 
date will be assigned.  Accordingly, there is no possibility 
of prejudice under the notice requirements of Dingess in 
regard to the claims for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the SOC 
of March 2006; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's complete service medical record is not of 
record.  However, the RO has obtained some of the veteran's 
service medical treatment records, and has made diligent 
efforts to find alternative sources of information.  Further, 
as the claims on review involve increased rating for a 
condition already service-connected and claims for secondary 
(vice primary) service connection, the absence of complete 
service medical records is not prejudicial.

The veteran has been afforded appropriate VA medical 
examination in regard to all three issues on appeal, and he 
has been afforded a hearing before the Board.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of the service-connected disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The service-connected disability manifested by the residuals 
of a peritoneal abscess of the right abdomen has been rated 
under the criteria of 38 C.F.R. § 4.118 (schedule of ratings 
- skin).  The evidence does not show, and the veteran does 
not assert, that he has any residuals other than the scar.  

Diagnostic codes pertaining to scars other than head, face, 
or neck distinguish between "deep" scars, associated with 
underlying soft tissue damage, versus "superficial" scars.  

The diagnostic codes also distinguish between "unstable" 
scars, where for any reason there is frequent loss of 
covering of skin over the scar, versus "stable" scars.  

Diagnostic Code (DC) 7801 assigns a rating of 10 percent for 
scars that are deep, or that cause limited motion, if the 
scar has an area or areas exceeding 6 square inches (39 sq. 
cm.).  

DC 7802 assigns a rating of 10 percent for scars that are 
superficial scars and do not cause limited motion, if the 
scar has an area or areas of 144 square inches (929 sq. cm.) 
or greater.  

DC 7803 assigns a 10 percent rating for superficial unstable 
scars.

DC 7804 assigns a rating of 10 percent for superficial scars 
that are painful on examination.

DC 7805 is rated on the basis of limitation of function of 
the affected part.

A May 2004 letter from the veteran's neighbor, a retired 
licensed practical nurse (LPN), states that, on one occasion, 
the neighbor had examined the scar at the veteran's request 
and found it to be red and standing out rather than lying 
flat.  The veteran complained at the time that the scar was 
very painful.  

The veteran had a VA examination in February 2005 during 
which he reported having occasional dull pain that felt at 
times as though the wound was stretching.  

On examination, the wound scar itself was noted to be a 
linear scar measuring 13 cm. in length.  The lateral one-
fourth of the scar was slightly depressed with underlying 
loss of fatty tissue.  

The scar was not tender, did not interfere with function, and 
was not cosmetically significant.  The abdomen itself was 
soft, nontender, and without palpable masses or fascial 
weakness near the wound.  

During a VA medical examination in March 2006 the examiner 
noted the presence of a well-healed 11 cm. right lower 
quadrant scar, the lower 1-1/2 inch of which was somewhat 
retracted.  There was minimal tenderness with no erythema, 
masses or visceromegaly.  

A review of VA outpatient treatment records for the period 
August 2002 to March 2005 reveals no medical observations 
inconsistent with the VA examinations discussed hereinabove.  

Based on the medical evidence above, the Board finds no 
applicable DC under which a compensable rating can be granted 
for this disability.  The scar is too small to be compensable 
as a "deep" scar under DC 7801 or as a "superficial" scar 
under DC 7802.  Since the scar is stable, it is not 
compensable under DC 7803.   Since the scar is not painful on 
examination, it is not compensable under DC 7804, and since 
there is no limitation of function it is not compensable 
under DC 7805.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence presented by the 
veteran, particularly his testimony before the Board in 
January 2007.  The veteran testified that his scar has been 
painful and tender over the years, to the point where it 
causes a considerable problem due to friction from trousers 
or belts.  

Based on the lay evidence above, the Board has considered VA 
regulations pertaining to functional loss due to pain.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The lay evidence shows that the veteran has consistently 
reported subjective pain from the scar.  However, functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  As noted, medical 
examination specifically found no limitation of function 
caused by the veteran's scar, to include any limitation of 
function due to pain.

The Board accordingly finds that a compensable rating is not 
warranted under any appropriate diagnostic code, to include 
subjective report of pain.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


B.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran's service records do not show, and the veteran 
does not assert, that his dysthymic disorder (claimed 
depression) and membranous glomerulonephritis became manifest 
during military service.  Instead, he contends that these 
claimed disorders are caused by his service-connected 
postoperative residuals of peritoneal abscess of the right 
abdomen. 


Dysthymic disorder (claimed as depression)

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran asserts, and has testified, that the pain 
residual to his in-service surgery has caused him to be 
depressed, anxious and hypertensive.  

A May 2004 letter from the veteran's neighbor, a retired LPN, 
states that the neighbor had known the veteran for 25 years 
(i.e., since approximately 1979) and that the veteran had 
always been nervous, short-tempered and depressed.  

A private physician associated with Jacksonville Medical 
Clinic submitted a letter in August 2004 stating that the 
veteran was undergoing treatment with medication for anxiety, 
panic attacks and depression.  

The same private physician submitted a letter in November 
2004 attesting that there was a good possibility that the 
veteran's cricoarytenoid arthritis and subsequent 
hypertension associated with poor physical health, resulting 
in depression and anxiety, might definitely be related.  

(The Board notes parenthetically at this point that the 
veteran is not service-connected for either cricoarytenoid 
arthritis or hypertension.)  

A private physician associated with Jacksonville Neurology 
submitted a letter in August 2004 stating the veteran was 
currently receiving medication for depression and anxiety.  

In November 2004 the same private neurologist submitted a 
letter asserting that the veteran was undergoing treatment 
for localized abdominal pain from postoperative scar in the 
abdominal area, reportedly resulting in pain on touch or 
other range-of-motion movements and hyperesthesia, as well as 
problems with sleep onset and sleep maintenance.  

The veteran reported having chronic constipation and 
irregular bowel movements since hernia surgery, and bouts of 
depression and nervousness, as well as sexual dysfunction, 
secondary to his chronic pain state.  

(The Board notes parenthetically at this point that in 
addition to localized abdominal pain, the private 
neurologist's letter in November 2004 listed a number of 
current diagnosed pathologies including: (1) transient 
ischemic attack; (2) headache; (3) dizziness; (4) carotid 
stenosis; (5) neck pain with radiculopathy into the left and 
right upper extremities representing a left C3-4 and C5-6 
radiculopathy; (6) coronary artery disease; (7) hypertension; 
(8) hypothyroidism; (9) depression; (10) occipital neuralgia; 
(11) pain and paresthesias in the left leg representing 
chronic left S1 radiculopathy; and, (12) possible obstructive 
sleep apnea.)  

The veteran had a VA psychiatric examination in June 2005 
during which he reported having depression, beginning while 
hospitalized in the military.  The examiner conducted a 
psychiatric examination and noted his observations in detail.  

The examiner diagnosed dysthymic disorder; there was no 
evidence of any other psychiatric disorder during the 
examination.  The examiner stated that he found no evidence 
that the veteran's depression was secondary to his 
intraperineal abdominal abscess.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The VA medical examiner's opinion specifically states that 
there is no evidence that the veteran's depression was 
secondary to his intraperineal abdominal abscess.  This 
opinion is uncontroverted by any other medical opinion of 
record, including the opinions of the two private physicians.  

Both private physicians asserted that the veteran's poor 
health and/or chronic pain could be a contributing factor 
toward his depression; however, neither physician asserts a 
relationship between the service-connected scar, 
specifically, and the claimed depression.  

In fact, both physicians listed a number of nonservice-
connected disorders, including cervical arthritis and lumbar 
spine disorder, which appear to be much more significant than 
the service-connected scar in contributing to any chronic 
pain disorder and resulting depression.  

The Board accordingly finds that the weight of the medical 
evidence is against the claim.  

In addition to the medical evidence above, the Board has also 
considered the lay evidence of record.  

The veteran's sister submitted a letter dated May 2004 in 
which she asserted that the veteran had a problem with his 
nerves when he came home from service in 1961.  

The veteran testified in January 2007 that he was depressed 
and hyperactive.  He testified that he received medical to 
control these symptoms.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Further, a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).

The Board finds that even when full credence is assigned to 
the lay evidence above, nothing therein tends to show a 
relationship between the veteran's in-service surgery, or the 
residuals thereof, and the current depressive symptoms 
diagnosed as dysthymic disorder.  

Further, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As discussed 
above, the medical opinion of record clearly states that 
there is no evidence of causation.  

Therefore, based on the evidence hereinabove, the Board finds 
that there is no demonstrated nexus between the claimed 
psychiatric disorder and any event or incident of the 
veteran's military service or his service-connected 
disability.  Accordingly, service connection must be denied.  

In arriving at this determination, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 53-56.  


Membranous glomerulonephritis

The veteran underwent a kidney biopsy by St. Vincent Medical 
Center in October 2004.  The resultant pathology diagnosis 
was that of membranous glomerulonephropathy.  

A November 2004 letter from a physician associated with 
Jacksonville Medical Clinic asserts that the veteran was 
treated in service for intraperineal abdominal abscess that 
grew heavy beta streptococcus bacteria as well as E coli.  

The physician stated that there appeared to be a good 
possibility that the veteran's cricoatenoid arthritis and 
subsequent hypertension, associated with poor physical health 
and resulting in depression and anxiety, might definitely be 
related.  
 
The veteran had a VA medical examination in March 2006 during 
which the examiner noted that the veteran had undergone 
laparoscopic surgery during military service for peritonitis 
consequent to streptococcus and E coli. The veteran was 
treated with antibiotics following his surgery.  

The examiner conducted a physical examination of the veteran 
and diagnosed current cervical arthritis, essential 
hypertension, and biopsy-proven membranoproliferative 
glomerulonephritis.  

The VA examiner noted that streptococcal infection is often 
associated with glomerulonephritis, but in this case there 
was no relationship between the streptococcal infection 40 
years ago and the current membranoproliferative 
glomerulonephritis.  

Membranoproliferative glomerulonephritis was noted to be of 
an unknown etiology that might be associated with certain 
infections such as hepatitis C or with autoimmune diseases 
such as lupus.  The examiner accordingly disagreed with the 
November 2004 opinion of the private physician.  

The VA examiner further stated that there was no medical 
basis that would link the veteran's cervical arthritis and 
essential hypertension to the abdominal infection 40 years 
previously, since that infection was streptococcus rather 
than staphylococcus.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the private physician appears to relate the 
veteran's in-service abdominal infection with current 
generalized poor health, although without specifically 
mentioning the claimed kidney disability (in fact, the only 
two disorders specifically mentioned were nonservice-
connected cricoatenoid arthritis and hypertension).  The 
private physician also failed to state the rationale 
supporting his opinion.  

Conversely, the VA examiner specifically stated that there is 
no evidence of a nexus between the condition in service and 
the current claimed membranous glomerulonephritis.  The VA 
examiner explained his rationale in detail.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The thoroughness and detail of the opinion is 
also a factor for assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
All of these factors tend to show that the VA examiner's 
opinion is the more probative.  

In addition to the medical evidence discussed hereinabove, 
the Board has considered lay evidence submitted by the 
veteran.  

The veteran testified in January 2007 that his kidney 
symptoms began at the age of 40 with difficulty urinating.  
He reported being told by some physicians that the medication 
he received in service to control the infection might have 
had an adverse effect on his heart and kidneys.  

Even assigning full credence to the veteran's report of his 
own symptoms, there is nothing therein to show onset of the 
claimed disorder until many years after his discharge from 
service.  As regards his assertion that some physicians have 
asserted a possible relationship between medication in 
service and subsequent heart and kidney disorders, the Board 
notes that hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  

Therefore, based on the evidence, the Board finds that there 
is no demonstrated nexus between the claimed kidney disorder 
and any event or incident of the veteran's military service 
or his service-connected disability.  Accordingly, service 
connection must be denied.  

In arriving at this determination, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 53-56.  



ORDER

An increased, compensable rating for the service-connected 
postoperative residuals of peritoneal abscess of the right 
abdomen is denied.  

Service connection for dysthymic disorder (claimed as 
depression), claimed as secondary to the service-connected 
postoperative residuals of peritoneal abscess of the right 
abdomen, is denied.  

Service connection for membranous glomerulonephritis, claimed 
as secondary to the service-connected postoperative residuals 
of peritoneal abscess of the right abdomen, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


